         Case 1:19-cr-02072-MV Document 30 Filed 11/15/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
                            Plaintiff,
                v.                                         No. 19 CR 2072 MV
TAVIS WASHBURN,
                         Defendant.
              ADDENDUM TO SENTENCING MEMORANDUM
      Defendant Tavis Washburn, by and through counsel, Assistant Federal Public

Defender Alejandro B. Fernandez, hereby provides a letter to be added to the previously

submitted Sentencing Memorandum [Doc. 28] for the Court’s review.

                                         Respectfully Submitted,


                                         [Electronically Filed]
                                         ALEJANDRO B. FERNANDEZ
                                         Counsel for Mr. Tavis-Washburn
                                         Federal Public Defender
                                         111 Lomas Blvd. NW, Suite 501
                                         Albuquerque, New Mexico 87102
                                         (505) 346-2489
                                         alejandro_fernandez@fd.org

                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT on November 15, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused AUSA Allison Jaros and
to be served by electronic means, as more fully reflected on the Notice of
Electronic Filing.

                                                            [Electronically Filed]
